Citation Nr: 1539684	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from in the U.S. Army from August 1984 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified before the undersigned via videoconference in June 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is proximately due to or the result of his service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran's erectile dysfunction is proximately due to or the result of his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Sleep Apnea

The Veteran claims that his sleep apnea is proximately due to or the result of his service-connected PTSD.  After a thorough review of the record, the Board concludes that service connection for sleep apnea is warranted.  

First, the evidence of record clearly indicates that the Veteran presently suffers from sleep apnea.  Of record is a September 2010 correspondence from a private treatment provider that documents a diagnosis of obstructive sleep apnea.  This diagnosis is confirmed by a diagnosis of sleep apnea in an April 2013 VA examination.  Therefore, the present disability element of service connection is satisfied.  

In the April 2013 VA examination for sleep apnea, the examiner concluded that the Veteran's sleep apnea was less likely as not a result of any mental health condition, to include PTSD.  Rather, he opined that the Veteran's sleep apnea was at least as likely as not a result of post-service obesity.  The examiner did acknowledge that the medical literature submitted by the Veteran did support an association between PTSD and sleep apnea.  The Board finds this opinion inadequate.  In his June 2015 hearing, the Veteran and his representative highlighted the April 2013 examiner's reasoning, arguing that his strict focus on obesity was incorrect.  The Veteran testified that there was no weight change from the time he separated from service in 2006 to the examination in 2013.  Additionally, the Veteran appeared to be very trim based on a visual during his June 2015 hearing.  As the Veteran did not receive a diagnosis of sleep apnea until 2010, and he did not have a significant change in weight since his active service, the April 2013 VA examiner's opinion is based on inaccurate supposition and is inadequate.  Accordingly, the April 2013 VA opinion is afforded no probative weight.  

Conversely, of record are two letters from July 2012 and February 2014 from the Veteran's private treatment provider who treated the Veteran's sleep apnea.  In the July 2012 letter, G.D.C., a physician's assistant, discussed recent articles and studies that address the link between obstructive sleep apnea and PTSD.  Citing to these articles and the Veteran's personal history of PTSD with the development of sleep apnea, G.D.C. opined that it was as likely as not that the Veteran's PTSD had "a direct causative role in his obstructive sleep apnea."  In the February 2014 letter, Dr. S.S. reiterated his office's earlier conclusion that the Veteran's sleep apnea was directly caused or aggravated by his PTSD.  As rationale, the doctor pointed to developing medical studies that represent "strong, expert medical opinion that PTSD is indeed implicated in the development of both central and obstructive sleep apneas."  

The Board finds these private opinions from the July 2012 and February 2014 letters to be the most probative evidence with regard to the cause of the Veteran's sleep apnea.  The opinions are probative because they reflect a personal knowledge and application of the Veteran's medical history, and they provide a logical rationale for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

Thus, the probative medical evidence of record demonstrates that the Veteran's present diagnosis of sleep apnea is proximately due to or the result of his service-connected PTSD.  Accordingly, service connection is warranted.  

Erectile Dysfunction

The record reflects a current diagnosis of erectile dysfunction, and the Board concludes that the first element of service connection is met.  Among other things, the Veteran contends that he has erectile dysfunction which is caused or aggravated by his service-connected disabilities of PTSD and hypertension.

In conjunction with his examination for sleep apnea in April 2013, VA provided an examination and opinion for the claim for erectile dysfunction.  The examiner was directed to provide an opinion as to whether the Veteran's erectile dysfunction was proximately due to or the result of his service-connected PTSD.  After interviewing the Veteran and reviewing his medical treatment records, the examiner opined that erectile dysfunction was less likely as not permanently aggravated or a result of any mental health condition.  Instead, he opined that erectile dysfunction was at least as likely as not a result of "obesity and/or hypertension and/or dyslipidemia."  This opinion, though admittedly ambiguous, is a favorable nexus opinion for the Veteran's claim that erectile dysfunction is proximately due to or the result of service-connected hypertension.  

There are no other nexus opinions of record.  Significantly, of record are no unfavorable medical opinions to the Veteran's claim.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's present diagnosis of erectile dysfunction is proximately due to or the result of his service-connected hypertension.  Service connection for erectile dysfunction is warranted.    


ORDER

Service connection for sleep apnea is granted.  

Service connection for erectile dysfunction is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


